Order entered October 11, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00534-CV

         ASSOCIATION OF TAXICAB OPERATORS, USA, ET AL., Appellants

                                                V.

       WALAAL CORPORATION D/B/A AMBASSADOR CAB, ET AL., Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-03638

                                            ORDER
       By order dated September 9, 2016, we ordered Vielica Dobbins, Official Court Reporter

for the 134th Judicial District Court, to file, within twenty days, either the reporter’s record,

written verification that no hearings were recorded, or written verification that appellants have

not requested, paid, or made arrangements to pay for the reporter’s record. As of today’s date,

Ms. Dobbins has not filed the reporter’s record or otherwise responded.

       Accordingly, we again ORDER Ms. Dobbins to file, by OCTOBER 24, 2016, either (1)

the reporter’s record, (2) written verification that no hearings were recorded, (3) written

verification that appellants have not requested preparation of the reporter’s record, or (4) written

verification that appellants have not paid or made arrangements to pay for the reporter’s record.

We caution appellants that if we receive written verification that no hearings were recorded or no
request or payment, the Court will order the appeal submitted without the reporter’s record. See

TEX. R. APP. P. 37.3(c).

           We DIRECT the Clerk of this Court to send a copy of this order to the Honorable Dale

Tillery, Presiding Judge of the 134th Judicial District Court, Ms. Dobbins, and counsel for all

parties.

                                                     /s/    ELIZABETH LANG-MIERS
                                                            JUSTICE